Judgment in favor of Buffalo Sewer Authority affirmed, with costs. Judgment in favor of Mary C. Malone, as administratrix, etc., and New Amsterdam Casualty Company, reversed on the law and motion as to said defendants denied, with ten dollars costs, on the ground that it may be found that plaintiff is a third party beneficiary under the contract. All concur. (The judgments dismiss plaintiff’s complaint in an action by a third party under a construction contract.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.